DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta (US20210226258A1; 102(a)(2) art as of 01/17/2020 filing of JP2020006145A) in view of Kamiyama (US20220094023A1; 102(a)(2) art as of 11-27-2019 filing date) and Kim (KR20170135180A; a machine translation of Kim accompanies this Action and is referred to below).
Regarding claim 1, Ohta teaches an all solid state battery (solid-state battery 10, FIG. 1A, abstract) comprising a plurality of a cell unit (plurality of layers, [0011]) arranged along a thickness direction. Ohta (see FIGS. 1A-1B2) teaches an electrochemical cell 10 having current collectors 4 and 5 (corresponding to claimed current collectors of cell unit A (A, AX, AY) and cell unit B (B, BX, BY)), active material layers 2 and 3 (corresponding to the active material layers of cell unit A (first AX, second AX, first AY, second AY) and cell unit B (first BX, second BX, first BY, second BY)), and solid electrolyte layers 1 (corresponding to solid electrolyte layers of cell unit A (AX, AY) and cell unit B (BX, BY). Moreover, Ohta clearly teaches wherein the current collectors 4 and 5 have a tab (see FIGS. 1A-1B2, where the current collectors extend past the active material layers and are considered tabs) at a position not overlapping the adjacent active material layer in planar view (corresponding to tabs AX, AY and B).
Ohta teaches that the electrochemical cell 10 (FIGS. 1A-1B2) is a plurality of solid-state battery cell. Ohta also teaches the disclosed solid state battery includes batteries where an insulator is stacked between each solid-state battery cell ([0031]), and it is noted that this configuration is not explicitly illustrated. Thus, it is the undersigned’s opinion that Ohta reads directly on lines 1-40 of claim 1, except for where the cell units are connected in series. 
Kim teaches using interposing an insulator between adjacent cells and connecting them in series (Example 2, pg. 4, ¶8). Thus, if Ohta could be considered deficient in the limitation of (1) connecting unit cells A and B in series and (2) having a first insulator, the deficient limitations are obvious in view of Kim. The skilled person would be motivated to connect adjacent unit cells in series to obtain the desired voltage (pg. 5, ¶1-3), and to use the insulator to avoid short-circuiting (Example 2, pg. 4, ¶8).
The remaining limitations, and those limitations not taught by Ohta or Kim are as follows:
“…the tab AX, the tab AY, and the tab B are fixed by a fixing member, the fixing member includes a first holding portion, a second holding portion, and a connecting portion connecting the first holding portion and the second holding portion, and the tab AX, the tab AY, and the tab B are sandwiched and fixed between the first holding portion and the second holding portion of the fixing member…” (claim 1)

However, these limitations are taught by Kamiyama. Kamiyama relates to a multilayer electrode obtained by lamination (abstract) and is thus analogous art. 
	Kamiyama teaches a plurality of tabs (tabs 5, FIG. 3; corresponding to tabs AX, AY and B) that are fixed by a fixing member (binding member 41, FIG. 5; [0033]). The alleged fixing member has a structure of clamping ([0034]) and thus meets the limitation of having a first holding portion, a second holding portion, and a connecting portion connecting the first holding portion and the second holding portion. The alleged fixing member also sandwiches and fixes the electrode tabs between the first holding portion and second holding portion since the mechanism of binding the electrode tabs is by clamping ([0033]-[0034]). Thus, Kamiyama teaches the deficient limitations.
	Thus, it would have been obvious before the effective filing date of the claimed invention to have modified Ohta in view of Kim as described above with Kamiyama to arrive at the claimed invention wherein the tab AX, the tab AY, and the tab B are fixed by a fixing member, the fixing member includes a first holding portion, a second holding portion, and a connecting portion connecting the first holding portion and the second holding portion, and the tab AX, the tab AY, and the tab B are sandwiched and fixed between the first holding portion and the second holding portion of the fixing member. The skilled person would have been motivated to use the alleged fixing member to prevent the tabs from being shifted and rubbed against each other and worn out due to vibrations or shocks ([0031]). 
Regarding claim 2, Ohta in view of Kim and Kamiyama teach the all solid state battery according to claim 1 as described above.
Kamiyama, which is relied upon for the fixing member, also teaches wherein the fixing member is elastic (the alleged fixing member is a resin member in some instances, and is made of elastic materials such as polyethylene, polypropylene, etc. ([0034]). 
Regarding claim 3, Ohta in view of Kim and Kamiyama teach the all solid state battery according to claim 1 as described above.
As noted above in the rejection of claim 1, Ohta teaches utilizing one or more insulating portions. Utilizing additional insulating portions for the art-recognized suitability of insulating adjacent unit cells would similarly be within the skill of one having ordinary skill in the art. See MPEP 2144.07. 
Thus, it would have been obvious to have utilized a second insulating portion arranged on at least one of an end surface, which is a side surface of the tab AX, of the first active material layer AX, and an end surface, which is a side surface of the tab AY, of the first active material layer AY. The skilled person would be motivated to connect adjacent unit cells in series to obtain the desired voltage (pg. 5, ¶1-3), and to use the insulator to avoid short-circuiting (Example 2, pg. 4, ¶8).
Regarding claim 4, Ohta in view of Kim and Kamiyama teach the all solid state battery according to claim 1 as described above.
Kamiyama is also held to teach wherein the fixing member includes an insulating shock absorbing portion on at least one of an outer surface side of the first holding portion and an outer surface side of the second holding portion.
Kamiyama explicitly teaches that one purpose of the binding member is to prevent the tabs from being worn out and suffering concentrated stress ([0033]). Such a description is consistent with the claimed “insulating shock absorbing portion.” Kamiyama teaches that the inner portion is an adhesive ([0035]) used to bind the tabs. Thus, the “outer surface” is the binding member itself as described by Kamiyama, which as established above is in and of itself a shock absorbing portion.
Regarding claim 5, Ohta in view of Kim and Kamiyama teach the all solid state battery according to claim 1 as described above.
Kamiyama also teaches wherein the fixing member includes an elastic filling portion (adhesive, [0035]) on at least one of an inner surface side of the first holding portion and an inner surface side of the second holding portion (the adhesive is used to adhere the electrode tabs to the binding member and is thus used on the inner surface, [0035]). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ohta (US20210226258A1) in view of Kamiyama (US20220094023A1; 102(a)(2) art as of 11-27-2019 filing date) and Kim (KR20170135180A), and further in view of Kyung (US20200343519A1; referred to as Kyung instead of Kim so as not to be confused with KR20170135180A; this reference is 102(a)(2) art as of the application filing date of 03/22/2019).
Regarding claim 6, Ohta in view of Kim and Kamiyama teach the all solid state battery according to claim 1 as described above.
None of the above cited references teach a conductive adhesive portion is arranged on at least one of a position between the tab AX and the tab AY, and a position between the tab AY and the tab B.
However, Kyung teaches the deficient limitation. Kyung relates to a laminated electrode (abstract) and is thus analogous art. Kyung teaches a conductive adhesive portion (conductive adhesion portion 250) between a plurality of tabs 113-115. The conductive adhesive portion is arranged between each of the tabs in the same manner as claimed (see FIG. 2).
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified Ohta in view of Kim and Kamiyama to arrive at the claimed invention wherein a conductive adhesive portion is arranged on at least one of a position between the tab AX and the tab AY, and a position between the tab AY and the tab B. The skilled person would have been motivated to use the conductive adhesive portion to connect the tabs in a manner as an alternative to welding them ([0036]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ohta (US20210226258A1) in view of Kamiyama (US20220094023A1; 102(a)(2) art as of 11-27-2019 filing date) and Kim (KR20170135180A), and further in view of Wang (US20190296316A1).
Regarding claim 7, Ohta in view of Kim and Kamiyama teach the all solid state battery according to claim 1 as described above.
	None of the above references teach wherein a plated portion is arranged on at least one of a position between the tab AX and the tab AY, and a position between the tab AY and the tab B.
	However, Wang teaches the deficient limitation. Wang relates to a stacked battery and a process of arranging a plurality of battery tabs (abstract) and is thus analogous art.
	Wang teaches plating at least one of a plurality of battery tabs, e.g., with nickel plating ([0046]; FIG. 2). Wang teaches to use the plating to reduce corrosion ([0046]). Thus, it would have been obvious before the effective filing date of the claimed invention to have modified Ohta in view of Kim and Kamiyama such that a plated portion is arranged on at least one of a position between the tab AX and the tab AY, and a position between the tab AY and the tab B. The skilled person would have been motivated to include the at least one plated portions in order to reduce corrosion ([0046]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The following rejections are provisional nonstatutory double patenting rejections.
Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/786,473 (hereafter, “the ‘473 application”) in view of Kamiyama (US20220094023A1).
Claim 1 of the ‘473 application describes substantially identical structure to that of lines 1-40 of claim 1. The remaining limitations relate to the fixing member, and those deficient limitations not taught by claim 1 of the ‘473 application are those that are remedied by Kamiyama in the same manner of the rejection of claim 1 over Ohta in view of Kim and Kamiyama as described above.
Kamiyama teaches the limitations of claims 2, 4 and 5 in the same manner of the rejection of these claims over Ohta and Kim in view of Kamiyama as described above.
Claim 1 of the ‘473 application requires stacking via insulator layers, thus the limitations of claim 3 are met.
Claims 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/786,473 (hereafter, “the ‘473 application”) in view of Kamiyama (US20220094023A1), and further in view of Kyung (US20200343519A1).
As noted above, claim 1 of the ‘473 application in view of Kamiyama teach the all solid state battery according to claim 1 as described above. The ‘473 application and Kamiyama do not teach the limitations of claim 6. Kyung teaches the deficient limitations and render claim 6 obvious over claim 1 of the ‘473 application and Kamiyama in the same manner of the rejection of claim 6 over Ohta in view of Kim and Kamiyama, and further in view of Kyung as described above.
Claims 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/786,473 (hereafter, “the ‘473 application”) in view of Kamiyama (US20220094023A1), and further in view of Wang (US20190296316A1).
As noted above, claim 1 of the ‘473 application in view of Kamiyama teach the all solid series state battery according to claim 1 as described above. The ‘473 application and Kamiyama do not teach the limitations of claim 7. Wang teaches the deficient limitations and render claim 7 obvious over claim 1 of the ‘473 application and Kamiyama in the same manner of the rejection of claim 7 over Ohta in view of Kim and Kamiyama, and further in view of Wang as described above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US20150188195A1 teaches a substantially identical unit cell to that as claimed (see FIG. 15). The reference fails to teach tabs of opposing polarity face opposite directions (tabs 12 and 22 face the same direction). The reference also does not teach the claimed insulators and fixing member; and
US20120070720A1 teaches a fixing member (clip-shaped plates 4a, 4b, FIG. 1).
JP5605348B2 teaches a plurality of unit cells 1 having unit cells 10 and 20 connected in series (FIG. 1). FIG. 2 shows a generic unit cell (power generation element 2). The electrode structure is that of the claims (see pg. 2, last paragraph), and the current collectors 1a and 1e face opposing directions (see FIG. 1). JP’348 differs in the method of connection; JP’348 uses connecting members made of conductive paste or solidified paste (pg. 2, ¶3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON BARTON/Examiner, Art Unit 1721 
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721